FILE COPY




        BRIAN QUINN                                                            BOBBY RAMIREZ
         Chief Justice              Court of Appeals                               Clerk

      PATRICK A. PIRTLE
            Justice                Seventh District of Texas
       JUDY C. PARKER            Potter County Courts Building                MAILING ADDRESS:
                                                                                P. O. Box 9540
           Justice                501 S. Fillmore, Suite 2-A                      79105-9540

      LAWRENCE M. DOSS            Amarillo, Texas 79101-2449
           Justice                                                              (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                        May 17, 2021

Hasseh El Bey                                   Kent Birdsong
c/o Tribal Administration Trust                 District Attorney
304 South Jones Boulevard, Suite 180            P.O. Box 698
Las Vegas, NV 89107                             Vega, TX 79092
* DELIVERED VIA E-MAIL & POSTAL *               * DELIVERED VIA E-MAIL *

RE:         Case Number: 07-21-00066-CR, 07-21-00067-CR, 07-21-00068-CR
            Trial Court Case Number: OCR-20F-043, OCI-20I-023, OCR-20I-086

Style:      Hasseh El Bey v. The State of Texas

Dear Mr. El Bey and Mr. Birdsong:

      The Court this day issued an opinion and judgment in the referenced appeal.
See TEX. R. APP. P. 48.

       Pursuant to Section 51.204(b)(2) of the Texas Government Code, exhibits on file
with this Court, if any, will be destroyed three years after final disposition of the case or
at an earlier date if ordered by the Court.

                                                          Very truly yours,
                                                          Bobby Ramirez
                                                          Bobby Ramirez, Clerk

cc:        Honorable Roland D. Saul (DELIVERED VIA E-MAIL)
           Darla Lookingbill (DELIVERED VIA E-MAIL)
           Tracy McCall (DELIVERED VIA E-MAIL)